internal_revenue_service number release date index number ------------------------------------- ------------------------------- ------------------------------ --------------------- ------------------------------------------------------------ ---- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc corp plr-147705-12 date date legend foreign_distributee --------------------------------------------------------------------------------- ------------------------------ distributing ----------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------ controlled ------------------------------------------------------------------------------ ----------------------------------------------------------------------- ----------------------------------- controlled ------------------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------------- controlled -------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------- controlled ----------------------------------------------------------------------------- ----------------------------------------------------------------------- ----------------------- controlled ---------------------------------- ------------------------------------------------------------------------------ ----------------------------------------------------------------------- controlled --------------------------------- plr-147705-12 --------------------------------------------------------------------------------- ----------------------------------------------------------------------- sub ----------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------------------ sub ----------------------------------- ------------------------------------------------------------------------------- ----------------------------------------------------------------------- fsub --------------------------------------------------------------------------------- ----------------------------------------------- fsub --------------------------------------------------------------------------------- -------------------- fsub --------------------------------------------------------------------------------- -------------------------------------------- fsub --------------------------------------------------------------------------------- ------------------------------------------- fsub --------------------------------------------------------------------------------- ----------------------------------------------------------- fsub ---------------------------------------------------------------------------- ------------------------------------ fsub --------------------------------------------------------------------------------- ---------------------------------------- new llc -------------------------------------------------------------------- ------------- shareholder shareholder business a business b business c -------------------------------- ---------------------------------------- --------------------------------------- --------------------------------------------------- -------------------------- plr-147705-12 business d country a country b state a state b state c state d state e bank dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez q date date year ------------------------------------------------ ------------------------ -------------- -------------- -------------- --------------- -------------- ----------------- -------------------------------- ----------------- -------------- ----------------- -------------- ----------------- ------------------ ---------------- ----------------- ----------------- ----------------- -------------------- ---------------------- ------- plr-147705-12 year year ------- ------- dear ------------------------------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the restructuring defined below the material information provided in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and are accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination moreover this office has not reviewed any information pertaining to and has made no determinations regarding whether any distribution occurring as part of the transactions and for which qualification under sec_355 of the internal_revenue_code the code is sought will i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations the regulations ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation any of the controlled corporations or both see sec_355 and sec_1_355-2 and iii is part of a plan or series or related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or any of the controlled corporations see sec_355 and sec_1_355-7 summary of facts foreign_distributee an entity organized in country a and treated as a corporation for u s federal tax purposes owned q of the issued and outstanding shares of distributing a corporation organized under the laws of state a distributing was the common parent of an affiliated_group_of_corporations that joined in the filing of a consolidated tax_return for u s federal_income_tax purposes the distributing consolidated_group distributing had intercompany indebtedness of approximately dollar_figurex the note owed to foreign_distributee distributing owned throughout the five-year period ending on the date of the restructuring q of the issued and outstanding shares of the following entities each of which was a member of the distributing consolidated_group i controlled a corporation organized under the laws of state b ii controlled a corporation organized under the laws of state c iii sub a corporation organized under the laws plr-147705-12 of state d iv controlled a corporation organized under the laws of state a v controlled a corporation organized under the laws of state a vi controlled a corporation organized under the laws of state b vii controlled a corporation organized under the laws of state e together these corporations with the exception of sub will be referred to herein as the controlled corporations additionally distributing owned throughout the five-year period ending on the date of the restructuring q of the issued and outstanding shares of sub a corporation organized under the laws of state a and a member of the distributing consolidated_group foreign_distributee also owned and following the restructuring continues to own with the exception of fsub which as described below merged out of existence as part of the restructuring q of the issued and outstanding shares of the following entities i fsub an entity organized in country a and treated as a corporation for u s federal tax purposes ii fsub an entity organized in country a and treated as a corporation for u s federal tax purposes iii fsub an entity organized in country b and treated as a corporation for u s federal tax purposes iv fsub an entity organized in country a and treated as a corporation for u s federal tax purposes and v fsub an entity organized in country a and treated as a corporation for u s federal tax purposes fsub owned and following the restructuring continues to own q of the issued and outstanding_stock of fsub4 an entity organized in country a and treated as a corporation for u s federal tax purposes which in turn owned and following the restructuring continues to own q of the issued and outstanding shares of fsub an entity organized in country a and treated as a corporation for u s federal tax purposes fsub fsub fsub and fsub will be collectively referred to herein as the bu headquarters as part of the restructuring distributing paid a portion of the note to foreign_distributee with dividend distributions totaling dollar_figurew from the controlled controlled controlled controlled controlled and sub at the time of the restructuring foreign_distributee had a cash pooling arrangement with bank the cash pooling arrangement was set up as an account with bank listing foreign_distributee as the principal customer and each of the members of the distributing consolidated_group as customers intercompany payables and receivables were created to make transfers from the cash pool from the foreign_distributee to a member of the bu headquarters and from a member of the bu headquarters to a member of the distributing consolidated_group as needed at the time of the restructuring controlled and had sufficient cash from the cash pool to make the dividend distributions without creating a borrowing from their respective bu headquarters however sub had to borrow dollar_figurey from fsub its bu headquarters as it did not have sufficient cash on hand to make the dividend distribution to distributing plr-147705-12 for each of the past five years ending on the date of the distribution i sub has been directly and actively engaged in the business d ii each of controlled and controlled has been directly and actively engaged in the business a iii each of controlled controlled and controlled has been directly and actively engaged in the business b and iv controlled has been directly and actively engaged in the business c the taxpayer has submitted financial information indicating that i the business d conducted by sub has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business of each of the past five years ii the business a conducted by each of controlled and controlled has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years iii the business b conducted by each of the controlled controlled and controlled has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years and iv the business c conducted by controlled has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing together with sub have operated independently of the controlled corporations since engaging in the restructuring except for the sharing of one employee who is responsible for coordinating certain services such as workers compensation healthcare and the tax filing for the year taxable_year of the distributing consolidated_group on behalf of sub and each of the controlled corporations thus any other continuing relationships between distributing sub and the controlled corporations have been based on terms and conditions arrived at by the parties bargaining at arms’ length following the year calendar_year all continuing relationships between distributing sub and the controlled corporations will be based on terms and conditions arrived at by the parties bargaining at arms’ length the restructuring was motivated in whole or substantial part by the following corporate business purposes i eliminating the risks inherent in having joint_and_several_liability between the different business units ii enabling each of the bu headquarters to obtain greater access to capital under better terms from a third party banks the bank syndicate with whom foreign_distributee and certain us subsidiaries were parties to a credit facility arrangement b potential other banks and c foreign distributee’s ultimate shareholders shareholder and shareholder iii changing the manner of evaluating management with respect to capital thereby incentivizing management to use capital more efficiently and iv aligning the u s legal structure with the global operations of foreign_distributee thereby clarifying and aligning responsibilities in the respective business units and improving and simplifying intercompany accounting and reporting functions including with respect to the movement of capital the restructuring plr-147705-12 for what are represented above to be valid business reasons the following restructuring was undertaken pursuant to a single integrated_plan to align each business unit under its respective holding_company sub sold its assets to an unrelated third party the asset sale distributing formed a new limited_liability_company new llc that is treated as a disregarded_entity for u s federal tax purposes sub merged with and into new llc with new llc surviving the sub merger distributing contributed new llc to controlled the new llc contribution fsub loaned dollar_figurey to sub the sub new debt issuance in order for sub to distribute dividends totaling dollar_figurez to distributing as a result an intercompany account between these two entities was increased to reflect the borrowing controlled distributed dollar_figurer in a dividend to distributing controlled distributed dollar_figures in a dividend to distributing controlled distributed dollar_figuret in a dividend to distributing controlled distributed dollar_figureu in a dividend to distributing controlled distributed dollar_figurev in a dividend to distributing the dividend distributions from the controlled and and sub totaled dollar_figurew the operating subsidiary distributions distributing used the cash from the operating subsidiary distributions to repay a portion of the note to foreign_distributee the debt repayment distributing distributed q of the issued and outstanding_stock of controlled to foreign_distributee the controlled distribution distributing distributed q of the issued and outstanding_stock of controlled to foreign_distributee the controlled distribution distributing distributed q of the issued and outstanding_stock of controlled to foreign_distributee the controlled distribution distributing distributed q of the issued and outstanding_stock of controlled to foreign_distributee the controlled distribution distributing distributed q of the issued and outstanding_stock of controlled to foreign_distributee the controlled distribution plr-147705-12 distributing distributed q of the issued and outstanding_stock of controlled to foreign_distributee the controlled distribution each of the bu headquarters fsub fsub and fsub filed a check-the-box election to be treated as a disregarded_entity for u s federal tax purposes the ctb elections foreign_distributee sold q of the issued and outstanding_stock of controlled and controlled to fsub2 in exchange for fair_market_value consideration the fsub sale fsub will merge with and into fsub1 with fsub1 surviving the fsub merger foreign_distributee sold q of the issued and outstanding_stock of controlled controlled and controlled to fsub in exchange for fair_market_value consideration the fsub sale foreign_distributee sold q of the issued and outstanding_stock of controlled to fsub in exchange for fair_market_value consideration the fsub sale foreign_distributee sold q of the issued and outstanding_stock of distributing to fsub in exchange for fair_market_value consideration the fsub sale representations the taxpayer has made the following representations with respect to the restructuring sub merger 1a distributing on the date of adoption of the plan of merger and at all times until the sub merger was completed owned q of the issued and outstanding shares in sub 1b no shares of sub were redeemed during the three years preceding the sub merger 1c the sub merger occurred on a single date date pursuant to which sub ceased its separate legal existence for all purposes 1d sub did not acquire assets or shares in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective date of the sub merger plr-147705-12 1e other than pursuant to the sub merger no assets of sub were transferred to distributing or disposed of by sub or distributing other than in connection with i the asset sale to an unrelated third party ii dispositions in the ordinary course of business and iii dispositions occurring more than three years prior to the sub merger 1f except as otherwise described in the new llc contribution the sub merger was not preceded by and will not be followed by the reincorporation in or transfer or sale to a recipient corporation of the business or business_assets of sub other than cash and certain pension liabilities if persons that held directly or indirectly more than percent in value of the sub shares also held directly or indirectly more than percent in value of the shares in the recipient corporation for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 1g sub will report all earned_income represented by assets that were transferred to new llc such as receivables being reported on a cash_basis unfinished construction contracts and commissions due 1h the fair_market_value of the assets of sub exceeded its liabilities on the date of the adoption of the plan of merger and at all times until the sub merger was completed 1i at the time of the sub merger there was no intercorporate debt existing between distributing new llc and sub and none was cancelled forgiven or settled at a discount in contemplation or in connection with the sub merger 1j distributing is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code 1k all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed 1l sub and distributing adopted a plan of merger and the sub merger occurred pursuant to that plan 1m immediately prior to the sub merger sub was properly treated as a corporation for u s federal tax purposes 1n at the time of the sub merger there was no intercompany_item within the meaning of sec_1_1502-13 with respect to the stock of sub plr-147705-12 1o sub was neither a regulated_investment_company nor a real_estate_investment_trust subject_to sec_332 new llc contribution 2a no shares of controlled were deemed to be issued for services rendered to or for the benefit of controlled in connection with the new llc contribution and no shares of controlled were deemed to be issued for indebtedness of controlled 2b the new llc contribution was not the result of the solicitation by a promoter broker or investment house 2c distributing did not retain any rights in the new llc interests transferred to controlled in the new llc contribution 2d as consideration for the new llc contribution distributing was deemed to receive solely controlled stock that was equal to the fair_market_value of the interests in new llc transferred 2e except as described in the steps of the restructuring at the time of the new llc contribution there was no plan or intention to sell transfer or otherwise dispose_of any of the shares of controlled 2f at all times relevant to the new llc contribution the fair_market_value of the new llc interests transferred by distributing to controlled was equal to or greater than the adjusted_basis of such shares in the hands of distributing 2g in connection with the new llc contribution the total adjusted_basis of the assets transferred to controlled by distributing equaled or exceeded the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets were subject 2h the liabilities assumed if any as determined under sec_357 by controlled were incurred in the ordinary course of business and were associated with the assets transferred 2i there was no indebtedness between distributing and controlled and there was no indebtedness created in favor of distributing as a result of the new llc contribution 2j the new llc contribution occurred under a plan agreed upon before the transactions in which the rights of the parties were defined 2k immediately before and after the new llc contribution distributing held q of the issued and outstanding shares of controlled plr-147705-12 2l there was no plan or intention for controlled to issue any additional shares 2m there was no plan or intention on the part of controlled to redeem or otherwise reacquire any of its shares 2n controlled did not have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire an equity_interest in controlled 2o controlled will remain in existence and retain and use the property transferred to it in a trade_or_business 2p there was no plan or intention by controlled to dispose_of the new llc interests other than in the normal course of business operations 2q neither distributing nor controlled paid any expense incurred in connection with the new llc contribution other than their own to the extent that distributing paid or will pay the expenses of controlled incurred in connection with the restructuring distributing charged or will charge out such expenses to controlled 2r at all times relevant to the new llc contribution controlled was not an investment_company within the meaning of sec_351 and sec_1_351-1 2s neither distributing nor controlled are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 2t controlled is not a personal_service_corporation within the meaning of sec_269a of the code 2u the new llc contribution was undertaken as part of the overall restructuring with a purpose to functionally align each business unit operating subsidiary distributions 3a the operating subsidiary distributions were made with respect to each of the controlled corporation’s and sub 1’s stock and no part of the operating subsidiary distributions were received by distributing as a creditor employee or in any capacity other than as a shareholder 3b at the time of the operating subsidiary distributions each of the controlled corporations and sub had only one class of common_stock outstanding all of which was wholly owned by distributing the common stockholders had a right to dividends declared by the board_of directors plr-147705-12 3c no shares of stock were surrendered cancelled or redeemed in the operating subsidiary distributions furthermore each of the controlled corporations and sub had no plan or intention to issue redeem or exchange additional shares of its stock 3d distributing made a corresponding negative_basis adjustment to the basis of each of the controlled corporation’s and sub 1’s stock in the amount that each respective controlled_corporation distributed in the operating subsidiary distributions 3e none of the controlled corporations or sub made a distribution to distributing in excess of distributing’s adjusted_basis in each of the controlled corporations or sub representations distributing was the distributing_corporation for the controlled controlled controlled controlled controlled and controlled distributions for each of these distributions distributing is relying on sub for purposes of satisfying the active_trade_or_business_requirement of sec_355 b the following representations apply to each of the controlled controlled controlled controlled controlled and controlled distributions 4a the five years of financial information submitted for the business d operations conducted by distributing through sub its direct subsidiary is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 4b following the controlled controlled controlled controlled controlled and controlled distributions distributing through its separate_affiliated_group sag has continued and will continue the active_conduct of the business d independently and with its separate employees or employees of its sag 4c distributing did not acquire either the business d conducted by distributing through sub or control of any entity conducting this business during the five-year period ending on the date of the controlled controlled controlled controlled controlled and controlled distributions in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the controlled controlled controlled controlled controlled and controlled distributions the distributing sag was the principal_owner of the goodwill and significant assets of the business d as conducted by sub and has continued and will continue to be the principal_owner of its share of the business d following the controlled controlled controlled controlled controlled and controlled distributions plr-147705-12 4d for purposes of sec_355 immediately after the controlled controlled controlled controlled controlled and controlled distributions no person determined after applying the aggregation rules of sec_355 held stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled controlled controlled controlled controlled and controlled distributions 4e immediately after the controlled controlled controlled controlled controlled and controlled distributions taking into account sec_355 distributing was not a disqualified_investment_corporation within the meaning of sec_355 4f distributing was not at any time during the five-year period ending on the date of the controlled controlled controlled controlled controlled and controlled distributions a united_states_real_property_holding_corporation as defined under sec_897 and sec_1_897-2 4g prior to foreign distributee’s disposition of its shares of distributing as part of the controlled controlled controlled controlled controlled and controlled distributions distributing and foreign_distributee complied with any applicable notice and filing_requirements set forth in sec_897 and sec_1445 and the regulations thereunder 4h immediately after the controlled controlled controlled controlled controlled and controlled distributions the fair_market_value of distributing’s assets exceeded its liabilities 4i immediately after the controlled controlled controlled controlled controlled and controlled distributions the fair_market_value of sub 1’s assets exceeded its liabilities controlled distribution 5a any indebtedness owed by controlled to distributing after the controlled distribution did not constitute stock_or_securities 5b no part of the consideration distributed by distributing in the controlled distribution was received by foreign_distributee as a creditor employee or in any capacity other than that of a shareholder of distributing plr-147705-12 5c the five years of financial information submitted for the business a conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 5d following the controlled distribution controlled will continue the active_conduct of the business a independently and with its separate employees 5e controlled did not acquire either the business a that it directly conducts or control of any entity conducting this business during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the controlled distribution controlled was the principal_owner of its share of the goodwill and significant assets of the business a and continues to be the principal_owner of its share of the business a goodwill and assets following the controlled distribution 5f the controlled distribution was carried out for the following corporate business purposes i to align the business a conducted in the u s with foreign distributee’s holding_company structure that is responsible for the operations of the business a conducted globally thereby reducing inefficiencies and improving and simplifying intercompany accounting and reporting functions ii to eliminate the risks inherent in having a joint_and_several_liability between the different business units iii to enable each business unit headquarters to obtain greater access to capital under better terms from the bank syndicate and foreign distributee’s ultimate shareholders shareholder and shareholder and iv to change the manner of evaluating management with respect to capital thereby incentivizing management to use capital more efficiently the controlled distribution business_purpose the distribution of the stock of controlled was motivated in whole or substantial part by one or more of these corporate business purposes 5g the controlled distribution was not used principally as a device for distributing the earnings_and_profits of distributing or controlled or both 5h except as described in the restructuring there was no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business 5i for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in plr-147705-12 sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 5j no intercorporate debt existed between distributing and controlled at the time of or subsequent to the controlled distribution except that distributing and controlled may owe each other_amounts payable for transitional services or amounts arising in the ordinary course of business the intercorporate debt arising from transitional services represented final settlement balances has been settled 5k immediately before the controlled distribution items of income gain loss deduction and credit were taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled was included in income immediately before the controlled distribution see sec_1_1502-19 5l except for certain services provided by distributing’s controller which are provided at cost and will end by date payments made in connection with all continuing transactions if any following the restructuring between distributing and controlled have been and will continue to be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 5m the steps that comprised the restructuring including the new llc contribution and controlled distribution were undertaken pursuant to a prearranged overall plan and were adopted and approved by the board_of directors of distributing and its appropriate affiliates 5n except as otherwise described in the restructuring the controlled distribution was not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation 5o immediately after the controlled distribution taking into account sec_355 neither distributing nor controlled was a disqualified_investment_corporation within the meaning of sec_355 5p distributing and controlled each paid its own expenses if any incurred in connection with the controlled distribution plr-147705-12 controlled distribution 6a any indebtedness owed by controlled to distributing after the controlled distribution did not constitute stock_or_securities 6b no part of the consideration distributed by distributing in the controlled distribution was received by foreign_distributee as a creditor employee or in any capacity other than that of a shareholder of distributing 6c the five years of financial information submitted for the business a conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 6d following the controlled distribution controlled will continue the active_conduct of the business a independently and with its separate employees 6e controlled did not acquire either the business a that it directly conducts or control of any entity conducting this business during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the controlled distribution controlled was the principal_owner of its share of the goodwill and significant assets of the business a and continues to be the principal_owner of its share of the business a goodwill and assets following the controlled distribution 6f the controlled distribution was carried out for the following corporate business purposes i to align the business a conducted in the u s with foreign distributee’s holding_company structure that is responsible for the operations of the business a conducted globally thereby reducing inefficiencies and improving and simplifying intercompany accounting and reporting functions ii to eliminate the risks inherent in having a joint_and_several_liability between the different business units iii to enable each business unit headquarters to obtain greater access to capital under better terms from the bank syndicate and foreign distributee’s ultimate shareholders shareholder and shareholder and iv to change the manner of evaluating management with respect to capital thereby incentivizing management to use capital more efficiently the controlled distribution business_purpose the distribution of the stock of controlled was motivated in whole or substantial part by one or more of these corporate business purposes 6g the controlled distribution was not used principally as a device for distributing the earnings_and_profits of distributing or controlled or both plr-147705-12 6h except as described in the restructuring there was no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business 6i for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 6j no intercorporate debt existed between distributing and controlled at the time of or subsequent to the controlled distribution except that distributing and controlled may owe each other_amounts payable for transitional services or amounts arising in the ordinary course of business the intercorporate debt arising from transitional services represented final settlement balances and has been settled 6k immediately before the controlled distribution items of income gain loss deduction and credit were taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled was included in income immediately before the controlled distribution see sec_1_1502-19 6l except for certain services provided by distributing’s controller which are provided at cost and will end by date payments made in connection with all continuing transactions if any following the restructuring between distributing and controlled have been and will continue to be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 6m except as otherwise described in the restructuring the controlled distribution was not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation plr-147705-12 6n immediately after the controlled distribution taking into account sec_355 neither distributing nor controlled was a disqualified_investment_corporation within the meaning of sec_355 6o distributing and controlled each paid its own expenses if any incurred in connection with the controlled distribution controlled distribution 7a any indebtedness owed by controlled to distributing after the controlled distribution did not constitute stock_or_securities 7b no part of the consideration distributed by distributing in the controlled distribution was received by foreign_distributee as a creditor employee or in any capacity other than that of a shareholder of distributing 7c the five years of financial information submitted for the business b conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 7d following the controlled distribution controlled will continue the active_conduct of the business b independently and with its separate employees 7e controlled did not acquire either the business b that it directly conducts or control of any entity conducting this business during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the controlled distribution controlled was the principal_owner of its share of the goodwill and significant assets of the business b and continues to be the principal_owner of its share of the business b goodwill and assets following the controlled distribution 7f the controlled distribution was carried out for the following corporate business purposes i to align the business b conducted in the u s with foreign distributee’s holding_company structure that is responsible for the operations of the business b conducted globally thereby reducing inefficiencies and improving and simplifying intercompany accounting and reporting functions ii to eliminate the risks inherent in having a joint_and_several_liability between the different business units iii to enable each business unit headquarters to obtain greater access to capital under better terms from the bank syndicate and foreign distributee’s ultimate shareholders shareholder and shareholder and iv to change the manner of evaluating management with respect to capital thereby incentivizing management to use capital more efficiently the controlled distribution business_purpose the distribution of the stock of plr-147705-12 controlled was motivated in whole or substantial part by one or more of these corporate business purposes 7g the controlled distribution was not used principally as a device for distributing the earnings_and_profits of distributing or controlled or both 7h except as described in the restructuring there was no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business 7i for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 7j no intercorporate debt existed between distributing and controlled at the time of or subsequent to the controlled distribution except that distributing and controlled may owe each other_amounts payable for transitional services or amounts arising in the ordinary course of business the intercorporate debt arising from transitional services represented final settlement balances and has been settled 7k immediately before the controlled distribution items of income gain loss deduction and credit were taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled was included in income immediately before the controlled distribution see sec_1_1502-19 7l except for certain services provided by distributing’s controller which are provided at cost and will end by date payments made in connection with all continuing transactions if any following the restructuring between distributing and controlled have been and will continue to be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 7m except as otherwise described in the restructuring the controlled distribution was not part of a plan or series of related transactions within the meaning of sec_1_355-7 plr-147705-12 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation 7n immediately after the controlled distribution taking into account sec_355 neither distributing nor controlled was a disqualified_investment_corporation within the meaning of sec_355 7o distributing and controlled each paid its own expenses if any incurred in connection with the controlled distribution controlled distribution 8a any indebtedness owed by controlled to distributing after the controlled distribution did not constitute stock_or_securities 8b no part of the consideration distributed by distributing in the controlled distribution was received by foreign_distributee as a creditor employee or in any capacity other than that of a shareholder of distributing 8c the five years of financial information submitted for the business b conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 8d following the controlled distribution controlled will continue the active_conduct of the business b independently and with its separate employees 8e controlled did not acquire either the business b that it directly conducts or control of any entity conducting this business during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the controlled distribution controlled was the principal_owner of its share of the goodwill and significant assets of the business b and continues to be the principal_owner of its share of the business b goodwill and assets following the controlled distribution 8f the controlled distribution was carried out for the following corporate business purposes i to align the business b conducted in the u s with foreign distributee’s holding_company structure that is responsible for the operations of the business b conducted globally thereby reducing inefficiencies and improving and simplifying intercompany accounting and reporting functions ii to eliminate the risks inherent in having a joint_and_several_liability between the different business units iii to enable plr-147705-12 each business unit headquarters to obtain greater access to capital under better terms from the bank syndicate and foreign distributee’s ultimate shareholders shareholder and shareholder and iv to change the manner of evaluating management with respect to capital thereby incentivizing management to use capital more efficiently the controlled distribution business_purpose the distribution of the stock of controlled was motivated in whole or substantial part by one or more of these corporate business purposes 8g the controlled distribution was not used principally as a device for distributing the earnings_and_profits of distributing or controlled or both 8h except as described in the restructuring there was no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business 8i for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 8j no intercorporate debt existed between distributing and controlled at the time of or subsequent to the controlled distribution except that distributing and controlled may owe each other_amounts payable for transitional services or amounts arising in the ordinary course of business the intercorporate debt arising from transitional services represented final settlement balances and has been settled 8k immediately before the controlled distribution items of income gain loss deduction and credit were taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled was included in income immediately before the controlled distribution see sec_1_1502-19 8l except for certain services provided by distributing’s controller which are provided at cost and will end by date payments made in connection with all continuing transactions if any following the restructuring between distributing and controlled plr-147705-12 have been and will continue to be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 8m except as otherwise described in the restructuring the controlled distribution was not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation 8n immediately after the controlled distribution taking into account sec_355 neither distributing nor controlled was a disqualified_investment_corporation within the meaning of sec_355 8o distributing and controlled each paid its own expenses if any incurred in connection with the controlled distribution controlled distribution 9a any indebtedness owed by controlled to distributing after the controlled distribution did not constitute stock_or_securities 9b no part of the consideration distributed by distributing in the controlled distribution was received by foreign_distributee as a creditor employee or in any capacity other than that of a shareholder of distributing 9c the five years of financial information submitted for the business b conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 9d following the controlled distribution controlled will continue the active_conduct of the business b independently and with its separate employees 9e controlled did not acquire either the business b that it directly conducts or control of any entity conducting this business during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the controlled distribution controlled was the principal_owner of its share of the goodwill and significant assets of the business b and continues to be the principal_owner of its share of the business b goodwill and assets following the controlled distribution plr-147705-12 9f the controlled distribution was carried out for the following corporate business purposes i to align the business b conducted in the u s with foreign distributee’s holding_company structure that is responsible for the operations of the business b conducted globally thereby reducing inefficiencies and improving and simplifying intercompany accounting and reporting functions ii to eliminate the risks inherent in having a joint_and_several_liability between the different business units iii to enable each business unit headquarters to obtain greater access to capital under better terms from the bank syndicate and foreign distributee’s ultimate shareholders shareholder and shareholder and iv to change the manner of evaluating management with respect to capital thereby incentivizing management to use capital more efficiently the controlled distribution business_purpose the distribution of the stock of controlled was motivated in whole or substantial part by one or more of these corporate business purposes 9g the controlled distribution was not used principally as a device for distributing the earnings_and_profits of distributing or controlled or both 9h except as described in the restructuring there was no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business 9i for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 9j no intercorporate debt existed between distributing and controlled at the time of or subsequent to the controlled distribution except that distributing and controlled may owe each other_amounts payable for transitional services or amounts arising in the ordinary course of business the intercorporate debt arising from transitional services represented final settlement balances has been settled 9k immediately before the controlled distribution items of income gain loss deduction and credit were taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if plr-147705-12 any with respect to controlled was included in income immediately before the controlled distribution see sec_1_1502-19 9l except for certain services provided by distributing’s controller which are provided at cost and will end by date payments made in connection with all continuing transactions if any following the restructuring between distributing and controlled have been and will continue to be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 9m except as otherwise described in the restructuring the controlled distribution was not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation 9n immediately after the controlled distribution taking into account sec_355 neither distributing nor controlled was a disqualified_investment_corporation within the meaning of sec_355 9o distributing and controlled each paid its own expenses if any incurred in connection with the controlled distribution controlled distribution 10a any indebtedness owed by controlled to distributing after the controlled distribution did not constitute stock_or_securities 10b no part of the consideration distributed by distributing in the controlled distribution was received by foreign_distributee as a creditor employee or in any capacity other than that of a shareholder of distributing 10c the five years of financial information submitted for the business c conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted 10d following the controlled distribution controlled will continue the active_conduct of the business c independently and with its separate employees 10e controlled did not acquire either the business c that it directly conducts or control of any entity conducting this business during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period plr-147705-12 ending on the date of the controlled distribution controlled was the principal_owner of its share of the goodwill and significant assets of the business c and continues to be the principal_owner of its share of the business c goodwill and assets following the controlled distribution 10f the controlled distribution was carried out for the following corporate business purposes i to align the business c conducted in the u s with foreign distributee’s holding_company structure that is responsible for the operations of the business c conducted globally thereby reducing inefficiencies and improving and simplifying intercompany accounting and reporting functions ii to eliminate the risks inherent in having a joint_and_several_liability between the different business units iii to enable each business unit headquarters to obtain greater access to capital under better terms from the bank syndicate and foreign distributee’s ultimate shareholders shareholder and shareholder and iv to change the manner of evaluating management with respect to capital thereby incentivizing management to use capital more efficiently the controlled distribution business_purpose the distribution of the stock of controlled was motivated in whole or substantial part by one or more of these corporate business purposes 10g the controlled distribution was not used principally as a device for distributing the earnings_and_profits of distributing or controlled or both 10h except as described in the restructuring there was no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business 10i for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution 10j no intercorporate debt existed between distributing and controlled at the time of or subsequent to the controlled distribution except that distributing and controlled may owe each other_amounts payable for transitional services or amounts arising in the ordinary course of business the intercorporate debt arising from transitional services represented final settlement balances and has been settled plr-147705-12 10k immediately before the controlled distribution items of income gain loss deduction and credit were taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled was included in income immediately before the controlled distribution see sec_1_1502-19 10l except for certain services provided by distributing’s controller which are provided at cost and will end by date payments made in connection with all continuing transactions if any following the restructuring between distributing and controlled have been and will continue to be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 10m except as otherwise described in the restructuring the controlled distribution was not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation 10n immediately after the controlled distribution taking into account sec_355 neither distributing nor controlled was a disqualified_investment_corporation within the meaning of sec_355 10o distributing and controlled each paid its own expenses if any incurred in connection with the controlled distribution rulings based solely on the information and representations made we rule as follows on the restructuring sub merger the sub merger will qualify as a complete_liquidation of sub under sec_332 sec_332 no gain_or_loss was recognized by distributing on the deemed receipt of all the assets of sub as a result of the sub merger under sec_332 a no gain_or_loss was recognized by sub on the deemed_distribution of its assets to and the assumption_of_liabilities by distributing as a result of the sub merger under sec_337 plr-147705-12 the basis of each asset deemed to be received by distributing from sub as a result of the sub merger equaled the basis of that asset in the hands of sub immediately before the sub merger under sec_334 the holding_period of each asset deemed to be received by distributing from sub as a result of the sub merger included the holding_period during which sub held that asset under sec_1223 following the sub merger distributing succeeded to and took into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 and the regulations thereunder new llc contribution no gain_or_loss was recognized by distributing on the transfer of the new llc interests to controlled in exchange for deemed controlled stock and the assumption_of_liabilities by controlled sec_351 sec_357 no gain_or_loss was recognized by controlled on the deemed_distribution of controlled stock in the controlled contribution sec_1032 the basis of the stock in controlled in the hands of distributing will be increased by an amount equal to the basis of the new llc interests transferred and decreased by the amount of transferred liabilities assumed by controlled sec_358 sec_358 the basis of the new llc interests in the hands of controlled will be equal to the basis of such assets in the hands of distributing immediately prior to the new llc contribution sec_362 the holding_period of the new llc interests in the hands of controlled will include the holding_period that distributing had in the new llc interests immediately prior to the new llc contribution sec_1223 operating subsidiary distribution sec_12 each of the distributions from controlled controlled controlled controlled controlled controlled and sub was a distribution to which sec_301 applies and reduced the basis distributing had in each of the respective controlled corporations and sub sec_1_1502-13 and sec_1 b iv plr-147705-12 each of the operating subsidiary distributions was excluded from distributing’s gross_income sec_1_1502-13 controlled distribution foreign_distributee did not recognize any gain_or_loss and did not otherwise include any amount in income on the receipt of shares of the controlled stock in the controlled distribution under sec_355 distributing did not recognize any gain_or_loss as a result of the controlled distribution under sec_355 the basis of the distributing stock and the controlled stock in the hands of foreign_distributee immediately after the controlled distribution was the same as foreign distributee’s basis in the distributing stock held immediately before the controlled distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by foreign_distributee in the controlled distribution included the holding_period of the distributing stock with respect to which the controlled distribution was made provided that the distributing stock was held as a capital_asset on the date of the controlled distribution under sec_1223 earnings_and_profits of distributing if any were allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 controlled distribution foreign_distributee did not recognize any gain_or_loss and did not otherwise include any amount in income on the receipt of shares of the controlled stock in the controlled distribution under sec_355 distributing did not recognize any gain_or_loss as a result of the controlled distribution under sec_355 the basis of the distributing stock and the controlled stock in the hands of foreign_distributee immediately after the controlled distribution was the same as foreign distributee’s basis in the distributing stock held immediately before the controlled distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by foreign_distributee in the controlled distribution included the holding_period of the distributing stock plr-147705-12 with respect to which the controlled distribution was made provided that the distributing stock was held as a capital_asset on the date of the controlled distribution under sec_1223 earnings_and_profits of distributing if any were allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 controlled distribution foreign_distributee did not recognize any gain_or_loss and did not otherwise include any amount in income on the receipt of shares of the controlled stock in the controlled distribution under sec_355 distributing did not recognize any gain_or_loss as a result of the controlled distribution under sec_355 the basis of the distributing stock and the controlled stock in the hands of foreign_distributee immediately after the controlled distribution was the same as foreign distributee’s basis in the distributing stock held immediately before the controlled distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by foreign_distributee in the controlled distribution included the holding_period of the distributing stock with respect to which the controlled distribution was made provided that the distributing stock was held as a capital_asset on the date of the controlled distribution under sec_1223 earnings_and_profits of distributing if any were allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 controlled distribution foreign_distributee did not recognize any gain_or_loss and did not otherwise include any amount in income on the receipt of shares of the controlled stock in the controlled distribution under sec_355 distributing did not recognize any gain_or_loss as a result of the controlled distribution under sec_355 the basis of the distributing stock and the controlled stock in the hands of foreign_distributee immediately after the controlled distribution was the same as foreign distributee’s basis in the distributing stock held immediately before plr-147705-12 the controlled distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by foreign_distributee in the controlled distribution included the holding_period of the distributing stock with respect to which the controlled distribution was made provided that the distributing stock was held as a capital_asset on the date of the controlled distribution under sec_1223 earnings_and_profits of distributing if any were allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 controlled distribution foreign_distributee did not recognize any gain_or_loss and did not otherwise include any amount in income on the receipt of shares of the controlled stock in the controlled distribution under sec_355 distributing did not recognize any gain_or_loss as a result of the controlled distribution under sec_355 the basis of the distributing stock and the controlled stock in the hands of foreign_distributee immediately after the controlled distribution was the same as foreign distributee’s basis in the distributing stock held immediately before the controlled distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by foreign_distributee in the controlled distribution included the holding_period of the distributing stock with respect to which the controlled distribution was made provided that the distributing stock was held as a capital_asset on the date of the controlled distribution under sec_1223 earnings_and_profits of distributing if any were allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 controlled distribution foreign_distributee did not recognize any gain_or_loss and did not otherwise include any amount in income on the receipt of shares of the controlled stock in the controlled distribution under sec_355 plr-147705-12 distributing did not recognize any gain_or_loss as a result of the controlled distribution under sec_355 the basis of the distributing stock and the controlled stock in the hands of foreign_distributee immediately after the controlled distribution was the same as foreign distributee’s basis in the distributing stock held immediately before the controlled distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by foreign_distributee in the controlled distribution included the holding_period of the distributing stock with respect to which the controlled distribution was made provided that the distributing stock was held as a capital_asset on the date of the controlled distribution under sec_1223 earnings_and_profits of distributing if any were allocated between distributing and controlled in accordance with sec_1_312-10 and sec_1_1502-33 caveats except as expressly provided herein and specifically set forth in the rulings above no opinion is expressed or implied concerning the federal tax consequences of any aspect of the restructuring or item discussed or referenced in this letter under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the restructuring in particular this office has not reviewed any information pertaining to and has made no determination regarding i the asset sale the ctb elections the fsub sale the fsub merger the fsub sale the fsub sale and the fsub sale ii whether the sub new debt issuance is treated as equity or debt iii whether any distribution will satisfy the business_purpose requirement of sec_1_355-2 iv whether any distribution will be used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both and v whether any distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 plr-147705-12 procedural statements this letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
